                                                                  FILED
               Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 1 of 15



                                                                   Oct 05 2020
1    ALDEN F. ABBOTT
     General Counsel                                             SUSANY. SOONG
2
                                                            CLERK, U.S. DISTRICT COURT
     N. DIANA CHANG, Cal. Bar No. 287624
3                                                        NORTHERN DISTRICT OF CALIFORNIA
     EMILY COPE BURTON, Cal. Bar No. 221127
4    SARAH SCHROEDER, Cal. Bar No. 221528                         SAN FRANCISCO
     Federal Trade Commission
5    901 Market Street, Suite 570
     San Francisco, CA 94103
6
     Email: nchang@ftc.gov, eburton@ftc.gov, sschroeder@ftc.gov
7    Tel: (415) 848-5100; Fax: (415) 848-5184

8    Attorneys for Plaintiff
     FEDERAL TRADE COMMISSION
9
10                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11
12
      FEDERAL TRADE COMMISSION,                                       C20-6919VC
                                                           Case No. ____________
13
             Plaintiff,                                    FILED UNDER SEAL
14
             v.                                            COMPLAINT FOR PERMANENT
15
                                                           INJUNCTION AND OTHER
16    DISRUPTION THEORY LLC, a limited liability           EQUITABLE RELIEF
      company, also d/b/a inmatecall.com and
17    inmatecallsolutions.com,
18
      EMERGENT TECHNOLOGIES LLC, a limited
19    liability company, also d/b/a inmatecall.com and
      inmatecallsolutions.com,
20
      MARC GRISHAM, a/k/a Mark Grisham,
21
      individually and also d/b/a inmatecall.com and
22    inmatecallsolutions.com, and as Manager of
      Disruption Theory LLC, and
23
      COURTNEY GRISHAM, a/k/a Courtney Brooks,
24
      individually and also d/b/a inmatecall.com and
25    inmatecallsolutions.com, and as President,
      Director, and Ultimate Beneficial Owner of
26    Disruption Theory LLC,
27
             Defendants.
28


     COMPLAINT
                 Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 2 of 15




1           Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:
2           1.      The FTC brings this action under Section 13(b) of the Federal Trade Commission
3    Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain temporary, preliminary, and permanent injunctive
4    relief, rescission or reformation of contracts, restitution, the refund of monies paid, disgorgement
5    of ill-gotten monies, and other equitable relief for Defendants’ acts or practices in violation of
6    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).
7                 JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT
8
            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),
9
     and 1345.
10
            3.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2), (c)(2), and (d) and
11
     15 U.S.C. § 53(b).
12
            4.      Assignment to the San Francisco Division is proper pursuant to Local Rule 3–2(d)
13
     because Defendants have advertised and sold their services in San Francisco County to numerous
14
     consumers who reside in the county.
15
16                                              PLAINTIFF

17          5.      The FTC is an independent agency of the United States Government created by
18   statute. 15 U.S.C. §§ 41–58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),
19   which prohibits unfair or deceptive acts or practices in or affecting commerce.
20          6.      The FTC is authorized to initiate federal district court proceedings, by its own
21   attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be
22   appropriate in each case, including rescission or reformation of contracts, restitution, the refund
23   of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b).
24
                                               DEFENDANTS
25
            7.      Defendant Disruption Theory LLC (“Disruption Theory”), also doing business as
26
     inmatecall.com and inmatecallsolutions.com (collectively, the “Inmate Call websites”), is a
27
     Colorado limited liability company with its principal place of business at 2331 W. Hampden
28
     COMPLAINT                                                                                            1
                 Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 3 of 15




1    Avenue, Suite 116, Englewood, CO 80110. From April 9, 2019, until June 14, 2019, Disruption
2    Theory was incorporated in Texas with its principal place of business at 8745 Gary Burns Drive,
3    Suite 160, Frisco, TX 75034. Disruption Theory transacts or has transacted business in this
4    District and throughout the United States. At all times material to this Complaint, acting alone or
5    in concert with others, Disruption Theory has advertised, marketed, distributed, or sold
6    “unlimited” minutes calling plans through the Inmate Call websites to consumers throughout the
7    United States.
8           8.        Defendant Emergent Technologies LLC (“Emergent Technologies”), also doing
9    business as the Inmate Call websites, is a Colorado limited liability company with its principal
10   place of business at 2000 S. Colorado Blvd., Tower One, Suite 2000, Denver, CO 80222.
11   Emergent Technologies transacts or has transacted business in this District and throughout the
12   United States. At all times material to this Complaint, acting alone or in concert with others,
13   Emergent Technologies has advertised, marketed, distributed, or sold “unlimited” minutes
14   calling plans through the Inmate Call websites to consumers throughout the United States.
15          9.        Defendant Marc Grisham, also known as Mark Grisham, is an individual who has
16   done business as the Inmate Call websites. He was also the Manager of Disruption Theory while
17   it was incorporated in Texas. At all times material to this Complaint, acting alone or in concert
18   with others, he has formulated, directed, controlled, had the authority to control, or participated
19   in the acts and practices of Disruption Theory and Emergent Technologies, including the acts
20   and practices set forth in this Complaint. Defendant Marc Grisham resides in Frisco, Texas and,
21   in connection with the matters alleged herein, transacts or has transacted business in this District
22   and throughout the United States.
23          10.       Defendant Courtney Grisham, also known as Courtney Brooks, is an individual
24   who has done business as the Inmate Call websites. She identified herself as the President,
25   Director, and Ultimate Beneficial Owner of Disruption Theory. She is married to Defendant
26   Marc Grisham. Her mother, Teena Garrett, is Emergent Technologies’ registered agent. At all
27   times material to this complaint, acting alone or in concert with others, Defendant Courtney
28
     COMPLAINT                                                                                             2
               Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 4 of 15




1    Grisham has formulated, directed, controlled, had the authority to control, or participated in the
2    acts and practices of Disruption Theory and Emergent Technologies, including the acts and
3    practices set forth in this Complaint. Defendant Courtney Grisham resides in Frisco, Texas, and
4    in connection with the matters alleged herein, transacts or has transacted business in this District
5    and throughout the United States.
6                                        COMMON ENTERPRISE
7           11.     Defendants Disruption Theory and Emergent Technologies (collectively,
8    “Corporate Defendants”) have operated as a common enterprise while engaging in the deceptive
9    acts and practices alleged below. The Corporate Defendants have conducted the business
10   practices described below through an interrelated network of companies that have common
11   websites, business purposes, and are under common control. Because these Corporate
12   Defendants have operated as a common enterprise, each of them is liable for the acts and
13   practices alleged below. Defendants Marc and Courtney Grisham have formulated, directed,
14   controlled, had the authority to control, or participated in the acts and practices of the Corporate
15   Defendants that constitute the common enterprise.
16                                             COMMERCE
17
            12.     At all times material to this Complaint, Defendants have maintained a substantial
18
     course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,
19
     15 U.S.C. § 44.
20
21                             DEFENDANTS’ BUSINESS ACTIVITIES

22                                                Overview
23
            13.     Since at least 2015, Defendants have engaged in deceptive practices in the offer
24
     and sale of inmate calling plans. On the Inmate Call websites, Defendants advertise that for a
25
     fixed price consumers will receive an unlimited number of minutes for inmate calls during a
26
     specified period of time. However, Defendants do not deliver on that promise in exchange for
27
     consumer payments. Instead, Defendants take consumers’ money and redirect consumers to pay
28
     COMPLAINT                                                                                          3
               Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 5 of 15




1    specialized telecommunications companies under contract with correctional facilities
2    (“Specialized Service Providers”), who do not offer unlimited minutes for a fixed price. In
3    addition, although Defendants are not affiliated with Specialized Service Providers, Defendants
4    falsely claim to be affiliated with them.
5           14.     Defendants target individuals who rely on inmate calling services to stay in touch
6    with their incarcerated friends or family members. During the COVID-19 pandemic, when in-
7    person visitation was suspended, Defendants attempted to profit from the crisis by advertising a
8    purported “extended sale” of their nonexistent calling plans.
9           15.     Because a disproportionate number of incarcerated individuals are from
10   communities of color or lower-income communities, many of the consumers harmed by
11   Defendants’ practices are likely from these communities.
12          16.     Defendants’ false claims induce consumers to pay for their nonexistent calling
13   plans. Since at least 2016, Defendants have taken at least $1 million dollars from consumers.
14   Defendants’ conduct triggered hundreds of consumer complaints to the FTC, the Better Business
15   Bureau, and other entities.
16                                 No Unlimited Minutes for Inmate Calls
17
            17.     Specialized Service Providers charge for inmate calls by the minute at
18
     predetermined rates. No Specialized Service Provider offers calling options for unlimited
19
     minutes for a fixed price.
20
            18.     Specialized Service Providers offer inmates the option to place outgoing collect or
21
     prepaid account calls. Collect calls charge the person accepting the call. Calls made using
22
     prepaid accounts deduct the cost of the calls from a pre-funded account.
23
            19.     Collect and prepaid account calls both incur charges by the minute at rates that
24
     vary across correctional facilities in the United States. The Federal Communications
25
     Commission sets rate caps on interstate calls.
26
27
28
     COMPLAINT                                                                                         4
               Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 6 of 15




1                        Defendants’ False Claim Regarding Unlimited Minutes
2           20.     Paying per-minute for inmate calls is expensive, and many consumers report
3    seeking cheaper alternatives. Defendants’ websites, which promise “unlimited” minutes for a
4    fixed price for a specified period of time, advertise their services as providing a cost-effective
5    way to stay connected to incarcerated individuals. Defendants’ websites offer “unlimited”
6    minutes ranging from one month of “unlimited” minutes for $29.97, three months of “unlimited”
7    minutes for $49.97, to twelve months of “unlimited” minutes for $89.97.
8           21.     The Inmate Call websites, both of which are domains registered to and paid for by
9    Marc Grisham, are nearly identical. Both have the same color scheme, layout, graphics, and the
10   same offer of “unlimited” minutes calling plans. Examples from the inmatecallsolutions.com
11   Landing Page are shown below in Figures 1 and 2.
12
13
14
15
16
17
18
19
20
21    Figure 1: Portion of Landing Page of inmatecallsolutions.com captured by an FTC investigator
                                             on April 4, 2020
22
23
24
25
26
27
28
     COMPLAINT                                                                                            5
               Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 7 of 15




1
2
3
4
5
6
7
8
9
10
      Figure 2: Portion of Landing Page of inmatecallsolutions.com captured by an FTC investigator
11                                           on April 4, 2020

12           22.      Defendants include the following statements in their advertisements on the Inmate

13   Call websites:

14      •    “1 MONTH UNLIMITED Mins”

15      •    “3 Months – w/UNLIMITED Minutes”

16      •    “90 DAYS OF UNLIMITED TALK”

17      •    “365 DAYS OF UNLIMITED TALK”

18      •    “‘UNLIMITED MINUTES’ We do not charge ‘per-minute’.”

19           23.      As consumers move from the landing page to subsequent pages of the website

20   during the online purchase process, Defendants state repeatedly that their services provide access

21   to “unlimited” minutes for a fixed price for a specified period of time.

22           24.      Consumers begin the purchase process by clicking on the “SELECT PLAN”

23   button to choose the one-, three-, or twelve-month plan for purchase, as shown above in Figure 2.

24   Next, consumers land on a Plan Order Page, shown in Figure 3 below, in which Defendants

25   prompt consumers to click “Order Now” on their selected plan. Defendants state that each

26   offered plan provides access to “UNLIMITED Mins” for a fixed price for the specified period of

27   time.

28
     COMPLAINT                                                                                       6
                Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 8 of 15




1
2
3
4
5
6
7
8
9
10
       Figure 3: Portion of Plan Order Page of inmatecall.com captured by an FTC investigator on
11                                           April 4, 2020

12           25.     After selecting a plan for purchase, consumers land on an Order Summary Page.

13   For example, as shown below in Figure 4, Defendants confirm that the calling plan the consumer

14   has selected for purchase will provide access to “Unlimited Mins” for “30 DAYS” in exchange

15   for a fixed cost.

16
17
18
19
20
21
22
23
24
     Figure 4: Portion of Order Summary Page of inmatecall.com captured by an FTC investigator on
25
                                           April 4, 2020
26           26.     To complete their purchase, Defendants ask consumers for their name, address,
27   phone number, email address, and billing address. Consumers are also asked to create an
28
     COMPLAINT                                                                                       7
                Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 9 of 15




1    account on the Inmate Call websites. Defendants collect payment by debit card, credit card,
2    money transfer service Zelle, and an application called Cash. In addition to the advertised cost
3    for the selected calling plan, Defendants charge consumers various taxes and fees, including
4    “activation,” “local provisioning,” and “setup” fees.
5           27.        After charging consumers, Defendants inform them that they will have to open
6    and fund a prepaid account with the Specialized Service Provider approved by their correctional
7    facility. Defendants do not provide access to “unlimited” minutes for the fixed price paid, and
8    consumers learn that they will be required to pay a Specialized Service Provider on a per-minute
9    basis in order to receive inmate calls.
10          28.        Defendants’ representations that they will provide consumers with access to
11   unlimited minutes for a fixed price for a specified period are false. Defendants do not provide
12   such a service.
13          29.        When consumers learn that they will not receive access to the promised unlimited
14   minutes, many attempt to cancel their accounts and obtain a refund. Although many consumers
15   try calling the customer service phone numbers listed on the Inmate Call websites, they find it
16   difficult to reach a live person and many never receive refunds. Some consumers attempt to get
17   their money back by initiating chargebacks with their credit card companies.
18       Defendants’ False Claims Regarding Affiliation with Specialized Service Providers
19
            30.        Defendants display the names, websites, and registered trademarks of Specialized
20
     Service Providers Global Tel*Link Corporation (“GTL”), Inmate Calling Solutions, LLC
21
     (“ICS”), and Securus Technologies, Inc. (“Securus”) on the Inmate Call websites to bolster their
22
     credibility and induce consumers to purchase the advertised plans.
23
            31.        For example, Figures 5-9 below show Defendants’ use of those names and
24
     registered trademarks on the Inmate Call websites.
25
26
27
28
     COMPLAINT                                                                                          8
             Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 10 of 15




1
2
3
4
5
6
7
8
9
10   Figure 5: Portion of inmatecall.com displaying GTL name and GTL’s website address (captured
                               by an FTC investigator on April 21, 2020)
11
12
13
14
15
16
17
18
19
20
21
22    Figure 6: Portion of inmatecall.com displaying Securus’ website address (captured by an FTC
                                      investigator on April 21, 2020)
23
24
25
26
27
28
     COMPLAINT                                                                                  9
              Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 11 of 15




1
2
3
4
5
6
7
8
9
10
     Figure 7: Portion of inmatecall.com displaying ICS’s name and website address (captured by an
11                              FTC investigator on September 11, 2019)

12
13
14
15
16
17
18
     Figure 8: Portions of inmatecall.com displaying GTL’s logos (captured by an FTC Investigator
19                                        on April 21, 2020)
20
21
22
23
24
25
26   Figure 9: Portion of inmatecall.com displaying Securus’ logo (captured by an FTC Investigator
                                           on April 21, 2020)
27
28
     COMPLAINT                                                                                 10
              Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 12 of 15




1           32.     Defendants’ claims of affiliation with GTL, ICS, and Securus are false.
2    Defendants are not affiliated with GTL, ICS, or Securus.
3                     Role of Individual Defendants Marc and Courtney Grisham
4
            33.     At all times material to this Complaint, acting alone or in concert with others,
5
     Defendants Marc and Courtney Grisham have formulated, directed, controlled, had the authority
6
     to control, or participated in the acts and practices of Disruption Theory and Emergent
7
     Technologies, including the acts and practices described in this Complaint.
8
            34.     Defendants Marc and Courtney Grisham formed, or caused to be formed,
9
     Disruption Theory and Emergent Technologies, both of which obtain payment processing
10
     services for the Inmate Call websites. Defendant Courtney Grisham has identified herself as the
11
     President, Director, and Ultimate Beneficial Owner of Disruption Theory. Defendant Marc
12
     Grisham was the Manager of Disruption Theory.
13
            35.     Defendants Marc and Courtney Grisham control the business activities and
14
     finances of Disruption Theory. Defendant Courtney Grisham opened an account with payment
15
     processing company Skrill USA, Inc. (“Skrill”) for Disruption Theory. She signed a W-9
16
     Request for Taxpayer Number and Certification Transaction for Disruption Theory. The funds
17
     from sales generated through the Inmate Call websites and processed through Disruption Theory
18
     were deposited into bank accounts for which Defendant Marc Grisham and/or Courtney Grisham
19
     were signatory authorities.
20
            36.     Defendant Marc Grisham controls the Inmate Call websites. He registered the
21
     domains for the Inmate Call websites, and he paid for the registrations and renewals of those
22
     domains with a credit card bearing his name.
23
            37.     Defendants Marc and Courtney Grisham were notified about consumer
24
     complaints regarding misrepresentations and fraudulent conduct on the Inmate Call websites. In
25
     April 2019, the Denver Better Business Bureau (“BBB”) submitted a letter through
26
     inmatecall.com’s customer service portal. That letter stated the BBB’s concerns about the
27
     amount and pattern of consumer complaints it received regarding Defendants’ misrepresentations
28
     COMPLAINT                                                                                         11
                 Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 13 of 15




1    on the Inmate Call websites. The BBB received confirmation that inmatecall.com received its
2    letter.
3              38.   In October 2019, Skrill informed Courtney Grisham that Disruption Theory’s
4    account would be terminated for excessive chargeback activity, and terminated the account in
5    November 2019.
6              39.   As early as 2010, GTL, ICS, and/or Securus have notified Defendants Marc and
7    Courtney Grisham to cease using its registered trademarks.
8              40.   Based on the facts and violations of the law alleged in this Complaint, the FTC
9    has reason to believe that Defendants are violating or are about to violate laws enforced by the
10   Commission.
11
                                    VIOLATIONS OF THE FTC ACT
12
               41.   Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts
13
     or practices in or affecting commerce.”
14
               42.   Misrepresentations or deceptive omissions of material fact constitute deceptive
15
     acts or practices prohibited by Section 5(a) of the FTC Act.
16
                                                   Count I
17
                       Deceptive Misrepresentation Regarding Unlimited Minutes
18
               43.   In numerous instances in connection with the advertising, marketing, promotion,
19
     offering for sale, or sale of inmate calling plans, Defendants represent, directly or indirectly,
20
     expressly or by implication, that Defendants provide consumers with access to an unlimited
21
     number of minutes for inmate calls for a set period at a fixed price.
22
               44.   In truth and in fact, Defendants do not provide consumers with access to an
23
     unlimited number of minutes for inmate calls for a set period at a fixed price.
24
               45.   Therefore, Defendants’ representation as set forth in Paragraph 43 is false and
25
     misleading and constitutes a deceptive act or practice in violation of Section 5(a) of the FTC Act,
26
     15 U.S.C. § 45(a).
27
28
     COMPLAINT                                                                                           12
               Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 14 of 15




1                                                  Count II
2           Deceptive Misrepresentations of Affiliation with Specialized Service Providers
3            46.     In numerous instances in connection with the advertising, marketing, promotion,
4    offering for sale, or sale of inmate calling plans, Defendants represent, directly or indirectly,
5    expressly or by implication, that they are affiliated with Global Tel*Link Corporation, Inmate
6    Calling Solutions, LLC, or Securus Technologies, Inc., which are inmate calling service
7    providers contracted with correctional facilities.
8            47.     In truth and in fact, Defendants are not affiliated with Global Tel*Link
9    Corporation, Inmate Calling Solutions, LLC, or Securus Technologies, Inc.
10           48.     Therefore, Defendants’ representations as set forth in Paragraph 46 are false and
11   misleading and constitute a deceptive act or practice in violation of Section 5(a) of the FTC Act,
12   15 U.S.C. § 45(a).
13
                                           CONSUMER INJURY
14
             49.     Consumers are suffering, have suffered, and will continue to suffer substantial
15
     injury as a result of Defendants’ violations of the FTC Act. In addition, Defendants have been
16
     unjustly enriched as a result of their unlawful acts or practices. Absent injunctive relief by this
17
     Court, Defendants are likely to continue to injure consumers, reap unjust enrichment, and harm
18
     the public interest.
19
20                           THIS COURT’S POWER TO GRANT RELIEF

21           50.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant
22   injunctive and such other relief as the Court may deem appropriate to halt and redress violations
23   of any provision of law enforced by the FTC. The Court, in the exercise of its equitable
24   jurisdiction, may award ancillary relief, including rescission or reformation of contracts,
25   restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and
26   remedy any violation of any provision of law enforced by the FTC.
27
28
     COMPLAINT                                                                                           13
                 Case 3:20-cv-06919-VC Document 1 Filed 10/05/20 Page 15 of 15




1                                         PRAYER FOR RELIEF
2           Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b),
3    and the Court’s own equitable powers, requests that the Court:
4           A.       Award Plaintiff such preliminary injunctive and ancillary relief as may be
5    necessary to avert the likelihood of consumer injury during the pendency of this action and to
6    preserve the possibility of effective final relief, including temporary and preliminary injunctions
7    and an order freezing assets;
8           B.       Enter a permanent injunction to prevent future violations of the FTC Act by
9    Defendants;
10          C.       Award such relief as the Court finds necessary to redress injury to consumers
11   resulting from Defendants’ violations of the FTC Act, rescission or reformation of contracts,
12   restitution, the refund of monies paid, and the disgorgement of ill-gotten monies; and
13          D.       Award Plaintiff the costs of bringing this action, as well as such other and
14   additional relief as the Court may determine to be just and proper.
15
                                                   Respectfully submitted,
16
                                                   ALDEN F. ABBOTT
17
                                                   General Counsel
18
     Dated: October 5, 2020                         /s/ Diana Chang
19
                                                   N. Diana Chang
20
                                                   Emily Cope Burton
21                                                 Sarah Schroeder
                                                   Federal Trade Commission
22                                                 901 Market Street, Suite 570
                                                   San Francisco, CA 94103
23
                                                   (415) 848-5100
24
                                                   Attorneys for Plaintiff
25                                                 FEDERAL TRADE COMMISSION
26
27
28
     COMPLAINT                                                                                        14
